   Case 3:14-cv-01191-JLS-KSC Document 354 Filed 08/01/19 PageID.24286 Page 1 of 2



        1    James R. Lance (State Bar No. 147173)
               jlance@noonanlance.com
        2    Steven W. Sanchez (State Bar No. 128669)
               (Contract Counsel)
        3      steven@stevensanchezlaw.com
             Genevieve M. Ruch (State Bar No. 285722)
        4      gruch@noonanlance.com
             NOONAN LANCE BOYER & BANACH, LLP
        5    701 Island Avenue, Suite 400
             San Diego, California 92101
        6    Telephone: (619) 780-0880/Fax: (619) 780-0877
        7    Attorneys for Defendant NATIONAL
             STRENGTH AND CONDITIONING
        8    ASSOCIATION
        9                        UNITED STATES DISTRICT COURT

      10                FOR THE SOUTHERN DISTRICT OF CALIFORNIA

      11     CROSSFIT, INC., a Delaware             Case No.: 3:14-CV-01191-JLS-KSC
             corporation,
      12                                            NATIONAL STRENGTH AND
                        Plaintiff,                  CONDITIONING ASSOCIATION’S
      13                                            APPLICATION TO FILE UNDER
                  v.                                SEAL DOCUMENT RE ITS
      14                                            OPPOSITION TO CROSSFIT’S
             NATIONAL STRENGTH AND                  RENEWED MOTION FOR
      15     CONDITIONING ASSOCIATION, a            TERMINATING SANCTIONS
             Colorado corporation,
      16                                            Date:       09/5/19
                        Defendant.                  Time:       1:30 p.m.
      17                                            Ctrm:       4D
                                                    Judge: Hon. Janis L. Sammartino
      18                                            Magistrate: Hon. Karen S. Crawford
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28
                                               1
{02240191}
                                                        Case No. 3:14-CV-01191-JLS-KSC
   Case 3:14-cv-01191-JLS-KSC Document 354 Filed 08/01/19 PageID.24287 Page 2 of 2



        1          Pursuant to Local Rule 79.2, Defendant National Strength and Conditioning
        2    Association (“NSCA”) hereby applies to file the following documents, listed below,
        3    under seal:
        4          1.      Exhibit 28 to the Declaration of Genevieve M. Ruch in support of
        5    Defendant National Strength and Conditioning Association’s Opposition to
        6    CrossFit, Inc.’s Renewed Motion for Terminating Sanctions (Dkt. 326).
        7          This application is made on the grounds that:
        8          1.      Compelling reasons exist to seal this document.
        9          2.      Exhibit 28 to the Ruch Declaration is an email from counsel for
      10     CrossFit to counsel for the NSCA and Stroz Friedberg. The email discusses the
      11     Devor Article and contains the names and personal email addresses of the peer
      12     reviewers of the Devor Article. Pursuant to the Court’s multiple Orders (Dkts. 128
      13     at 2:10-15 and 350 at 4:16-18), there is good cause to redact the names of the peer
      14     reviewers and their personal email addresses from this document.
      15           Accordingly, the NSCA requests that the Court enter an Order permitting the
      16     Exhibit 28 to the Declaration of Genevieve M. Ruch to be filed under seal.
      17
      18     Dated: August 1, 2019               NOONAN LANCE BOYER & BANACH, LLP
      19
                                           By: /s/ Genevieve M. Ruch
      20                                       James R. Lance
                                               Steven W. Sanchez (Contract Counsel)
      21                                       Genevieve M. Ruch
                                               Attorneys for Defendant NATIONAL
      22                                       STRENGTH AND CONDITIONING
                                               ASSOCIATION
      23
      24
      25
      26
      27
      28
                                                     2
{02240191}
                                                              Case No. 3:14-CV-01191-JLS-KSC
